Citation Nr: 1430657	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for nonproliferative diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to January 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2007 and March 2008 rating decisions by the San Juan, Puerto Rico of the Department of Veterans Affairs (VA) Regional Office (RO),which granted service connection for diabetes mellitus, type II and nonproliferative diabetic retinopathy, effective August 2007, and denied service connection for PTSD, respectively.  In September 2011, the case was before a Veteran's Law Judge who remanded these issues for further development.  In April 2013, the case was before an Acting Veteran's Law Judge who also remanded it for further development.  It has been reassigned to the undersigned for the purpose of this decision.

The Veteran had filed a claim seeking service connection for PTSD.  The August 2007 Board decision, applying the reasoning of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), expanded the scope of the claim to encompass any psychiatric disability diagnosed, as the issue is characterized on the preceding page.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD in accordance with DSM-IV and is not show to have a diagnosis of any acquired psychiatric disability; primary alcoholism, which is diagnosed, is not a compensable disability.

2.  The Veteran's service-connected diabetic retinopathy is asymptomatic; his central peripheral vision impairment is attributed entirely to non-service- connected disabilities, including refractive error, glaucoma, and cataracts.





CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  A compensable rating for diabetic retinopathy is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

At the outset, it is noted that the Veteran's file has been rebuilt as the original claims folder was lost following the Board's September 2011 remand for additional development.  Therefore, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran was notified by VA in a January 2013 letter that it was in the process of rebuilding his claims file, and requested that he submit any VA correspondence (to include rating decisions and award letters), medical records, personnel records, and any other pertinent evidence that could assist in the rebuilding of his file.  The claims file has been rebuilt to the extent possible; while VA treatment records from 2007 to 2012 are available, the Veteran's service treatment records (STRs), reports of February 2008 and October 2010 VA examinations, and private treatment records from Dr.  J.A.J. cited in the Board's prior remand in September 2011, are no longer associated with the record.  The Veteran was again afforded opportunity to supplement the record following the April 2013 Board remand, but has not responded.  Further development of the record is not possible, given the circumstances.

The record shows that the Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  September 2007 and January 2009 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, as well how disability ratings and effective dates are assigned.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

As the December 2007 rating decision on appeal granted service connection for nonproliferative diabetic retinopathy, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2013 supplemental statement of the case (SSOC) in the record, as well as presumably the original statement of the case (SOC) which is no longer associated with the record, provided notice on the "downstream" issue of entitlement to an increased initial rating; and a September SSOC readjudicated the matter after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Postservice treatment records available have been secured.  The RO arranged for VA examinations in December 2011, January 2013, and September 2013 (pursuant to Board remand).  The examination reports (cumulatively) are adequate for rating purposes, as they include the findings necessary and adequate discussion of the history of the Veteran's claimed disabilities, as well as adequate rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent and available evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: the claimed disability; incurrence or aggravation of a disease or injury in service, and; a nexus between the disease or injury in service and the current claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a psychiatric disability, there is no valid claim of service connection for such disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA treatment records from July 2007 to November 2012 do not show any treatment or diagnosis of PTSD or any other psychiatric disability. 

The September 2011 Board remand (prior to the Veteran's claims file being lost) noted that the Veteran's STRs showed he twice sought treatment in service for psychiatric symptoms.  A psychiatric disability was not diagnosed, and no psychiatric problems were noted on separation.  The remand also noted an August 2007 private treatment record from Dr. J. A. J. which showed a diagnosis of PTSD.  This private treatment record is no longer associated with the record and attempts to re-secure it have been unsuccessful.  It was also noted that a February 2008 VA examination did not find PTSD, but instead found a diagnosis of alcohol abuse.  The medical history on February 2008 examination indicated the Veteran consumed 2 to 3 beers per weekend. 

On December 2011 VA psychiatric examination, alcohol abuse was diagnosed.  The examiner found that there was not enough information to reach an Axis II diagnosis.  The Veteran described his family relationships as "very good" and reported no longer drinking alcohol every day, and drinking less than once per month.  The examiner noted chronic sleep impairment and mild memory loss.  The Veteran was calm and cooperative with coherent and logical thought process.  The examiner noted there was no significant change from the February 2008 VA examination and there was no evidence of psychiatric treatment, use of psychiatric medication, hospitalizations, or psychiatric episodes.  The Veteran did not exhibit symptoms of avoidance or substantial impairment in social or occupational performance and thus, did not fulfill the criteria for a diagnosis of PTSD.  The examiner opined that the diagnosed alcohol abuse was less likely than not related to service.

On September 2013 VA PTSD examination, it was noted that the Veteran did not have a diagnosis of PTSD as he did not meet the diagnostic criteria for such diagnosis; alcohol related disorder not otherwise specified was diagnosed.  The examiner noted chronic sleep impairment as well as the Veteran's reports of irritability, though the Veteran denied other symptoms on direct inquiry.  He reported drinking infrequently, at times not drinking for a period of months.  The examiner opined that the Veteran's alcohol disorder was less likely than not related to service as there is no temporal relationship with military stressors and the Veteran started using alcohol prior to active service. 

The December 2011 and September 2013 VA examiners' opinions are probative evidence in the matter at hand.  The opinions are accompanied by rationale that expresses awareness of the Veteran's medical history and clinical data, discusses the DSM-IV criteria necessary for a diagnosis of PTSD, includes a detailed explanation of the rationale for the opinion (identifying the specific symptoms found lacking for a diagnosis of PTSD).  The examiners concluded that the Veteran does not meet the criteria for a diagnosis of PTSD because he does not re-experience the traumatic event and there are no persistent symptoms of avoidance of stimuli or increased arousal.  Because there is no competent evidence to the contrary, their opinions are persuasive. 

The preponderance of the evidence is against a finding that the Veteran has PTSD.  Consequently, he has not presented a valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.

An alcohol abuse disorder has been diagnosed.  Primary alcohol dependence (of itself) is not a compensable disability.  See 38 U.S.C.A. § 1110.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Thus, service connection for the Veteran's diagnosed alcohol disorder is barred by law. 

[The Board observes incidentally that any claim of service connection for alcoholism as secondary to a diagnosis of PTSD lacks legal merit, as a threshold legal requirement for substantiating such claim (that the primary disability on which a claim of secondary service connection is based must be service connected) is not met. 38 C.F.R. § 3.310.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).]

No other acquired psychiatric disability is diagnosed.  Therefore, service connection for a variously diagnosed psychiatric disability must be denied. 

Increased Rating for Diabetic Retinopathy

The Veteran seeks a compensable rating for diabetic retinopathy.  Service connection for diabetic retinopathy was granted by a December 2007 rating decision and a 0 percent rating was assigned because the criteria for a compensable rating were not met.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  

Diabetic retinopathy is rated under 38 C.F.R. § 4.84a, Code 6006 (by analogy to retinitis), which  provides for ratings from 10 to 100 percent based upon impaired visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84a, Codes 6000-6009 (2008).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current 0 percent rating assigned encompasses the greatest level of impairment attributable to the Veteran's diabetic retinopathy found at any time during the appeal period; accordingly, "staged ratings" are not warranted.

VA treatment records note a history of diabetic retinopathy.  While the Veteran has been seen routinely for eye examinations, there is no evidence in VA treatment records of any relation between his nonproliferative diabetic retinopathy and any visual impairment found; the diabetic retinopathy itself is consistently described as mild and asymptomatic.  A January 2009 record notes impairment of vision due to glaucoma. 

On January 2012 VA examination, mild nonproliferative diabetic retinopathy, combined senile cataracts, and open angle glaucoma were diagnosed.  The examiner noted the Veteran's complaints of progressive vision loss in both eyes.  HIs best corrected visual acuity was 20/25 in the right eye, and 20/20 in the left  The examiner concluded that the Veteran's vision loss was unrelated to his service-connected nonproliferative diabetic retinopathy, and found that his central vision loss was due primarily to his high refractive error and senile combined cataracts, and that his peripheral vision defects were caused by open angle glaucoma.

On September 2013 VA examination, mild nonproliferative diabetic retinopathy, combined senile cataracts, pterygium of both eyes, and open angle glaucoma were diagnosed.  The Veteran's best corrected visual acuity was 20/50 in the right eye, and 20/20 in the left eye.  The examiner concluded that the Veteran's decrease in best corrected vision in the left eye was 100 percent due to his high refractive error and that his decreased best corrected vision for the right eye was 100 percent due to senile cataracts with a posterior subcapsular opacity component in the axis of vision.  The examiner also found that the Veteran's peripheral vision (visual field) defects were 100 percent caused by open angle glaucoma.  Finally, the examiner concluded that the Veteran's best corrected visual acuity decrease and peripheral visual field loss are unrelated to his service-connected diabetic retinopathy as there was no retinal edema, ischemia, or exudation, and that there was no eye/ocular symptomology due to diabetic retinopathy because it is mild and asymptomatic.

Based on the VA examination reports, there is no evidence of any visual (or any other functional) impairment related to the Veteran's diabetic retinopathy (which is asymptomatic).  Therefore, there is no valid basis upon which to assign a compensable rating for the service-connected diabetic retinopathy.  The Veteran is shown by undisputed medical evidence to have non-service-connected refractive error, glaucoma, and cataracts to which all current visual impairment is attributed.

As the diabetic retinopathy is asymptomatic, there is no conceivable basis for considering an extraschedular rating under 38 C.F.R. § 3.321.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for a compensable claim for diabetic retinopathy.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking service connection for a variously diagnosed psychiatric disability, to include PTSD, is denied.

The appeal seeking a compensable rating for diabetic retinopathy is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


